


Exhibit 10.1
FOURTH AMENDMENT
Dated as of August 29, 2013
to
AMENDED AND RESTATED INDENTURE
AND SERVICING AGREEMENT
Dated as of October 1, 2010
by and among
SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC,
as Issuer
and
WYNDHAM CONSUMER FINANCE, INC.,
as Servicer
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee
and
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent





--------------------------------------------------------------------------------








FOURTH AMENDMENT
to
AMENDED AND RESTATED INDENTURE AND SERVICING AGREEMENT
THIS FOURTH AMENDMENT dated as of August 29, 2013 (this “Amendment”) amends that
AMENDED AND RESTATED INDENTURE AND SERVICING AGREEMENT dated as of October 1,
2010, as amended by that First Amendment dated as of June 28, 2011, that Second
Amendment dated as of May 17, 2012 and that Third Amendment dated as of August
30, 2012 (the Amended and Restated Indenture and Servicing Agreement together
with the First Amendment, the Second Amendment and the Third Amendment thereto,
the “Original Indenture”) and both this Amendment and the Original Indenture are
by and among SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC, a limited
liability company organized under the laws of the State of Delaware, as issuer,
WYNDHAM CONSUMER FINANCE, INC., a Delaware corporation, as servicer, WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as trustee and U.S.
BANK NATIONAL ASSOCIATION, a national banking association, as collateral agent.
RECITALS
WHEREAS, the Issuer, the Servicer, the Trustee and the Collateral Agent desire
to amend the Original Indenture as provided herein.
WHEREAS, in accordance with (x) Section 15.1(b) of the Original Indenture, upon
the Amendment Effective Date (as defined herein) the Required Facility Investors
have consented to such amendment of the Original Indenture, (y) Section 15.1(g)
of the Original Indenture, each Funding Agent and each Non-Conduit Committed
Purchaser has consented to such amendment of the Original Indenture and (z)
Section 15.16 of the Original Indenture, the Deal Agent has consented to such
amendment of the Original Indenture.
WHEREAS, capitalized terms used in this Amendment and not otherwise defined
herein or amended hereby shall have the meanings assigned to such terms in the
Original Indenture.
NOW THEREFORE, in consideration of the mutual agreements herein contained, each
party agrees as follows for the benefit of the other parties and for the benefit
of the Noteholders.
SECTION 1.Amendment to Granting Clauses and Definitions. (a) Granting Clauses.
Clause (c) of the Granting Clauses in the Original Indenture is hereby amended
to read in its entirety as follows:

1



--------------------------------------------------------------------------------




(c) all money, investment property, instruments and other property credited to,
carried in or deposited in the Control Account, any Issuer account described in
clause (4) of Section 6.1(g) or any other bank or similar account into which
Collections are deposited, to the extent such money, investment property,
instruments and other property constitutes Collections;


(b)    Definitions.     The definition of each of the following terms contained
in Section 1.1 of the Original Indenture is hereby amended and restated to read
in its entirety as follows:
“Advance Rate” shall mean,
(i)    prior to but excluding the October 2010 Payment Date, 51%;


(ii)    as of the October 2010 Payment Date to but excluding June 28, 2011,
51.5%;
(iii)    as of June 28, 2011 to but excluding the August 2012 Amendment
Effective Date, 52%;
(iv)    as of August 30, 2012 to but excluding the August 2013 Amendment
Effective Date, 58%: and
(v)    as of the August 2013 Amendment Effective Date and thereafter 58.5%;
provided, however, that if as of any Payment Date the Three Month Rolling
Average Loss to Liquidation Ratio exceeds 16.5%, then on such Payment Date and
thereafter the Advance Rate will equal 54%; provided further that on any
subsequent Payment Date that is the third consecutive Payment Date for which the
Three Month Rolling Average Loss to Liquidation Ratio is less than 16.0%, the
Advance Rate will return to 58.5%.
“Borrowing Base Amortization Trigger Amount” shall mean (i) on any Payment Date
during any Green Loan Advance Period, the sum of (x) the Borrowing Base on such
date and (y) the Green Loan Deficiency Amount on such date, and (ii) on any
other Payment Date, the Borrowing Base on such date; provided that on any
Payment Date (x) with respect to which the Advance Rate on the immediately
preceding Payment Date was 58.5% and (y) on which the Advance Rate is decreased
pursuant to the proviso to clause (v) of the definition thereof, the Borrowing
Base Amortization Trigger Amount shall equal the Borrowing Base on such date
calculated without giving effect to the decrease in the Advance Rate pursuant to
such proviso in the definition of Advance Rate; provided further that if such
Payment Date occurs during any Green Loan Advance Period, the Borrowing Base
Amortization Trigger Amount shall equal the sum of (x) Borrowing Base on such
date calculated without giving effect to the decrease in the Advance Rate
pursuant to such proviso in the definition of Advance Rate and (y) the Green
Loan Deficiency Amount on such date.
“Maturity Date” shall mean the August 2031 Payment Date.

2



--------------------------------------------------------------------------------






“Rating Downgrade Condition” shall mean that two or more of the following
conditions have occurred: (i) the senior unsecured debt of Wyndham Worldwide is
rated below “Baa3” by Moody’s, or Moody’s has withdrawn its rating of the senior
unsecured debt of Wyndham Worldwide and has not reinstated a rating of at least
“Baa3,” (ii) the senior unsecured debt of Wyndham Worldwide is rated below
“BBB-” by S&P, or S&P has withdrawn its rating of the senior unsecured debt of
Wyndham Worldwide and has not reinstated a rating of at least “BBB-” and (iii)
the senior unsecured debt of Wyndham Worldwide is rated below “BBB-” by Fitch,
or Fitch has withdrawn its rating of the senior unsecured debt of Wyndham
Worldwide and has not reinstated a rating of at least “BBB-” The occurrence of
any Ratings Downgrade Condition shall continue until the date on which the
senior unsecured debt of Wyndham Worldwide meets or exceeds at least two of the
following three ratings: “Baa3” by Moody’s, “BBB-” by S&P and “BBB-” by Fitch.
“Reserve Required Amount” shall mean (i) so long as no Amortization Event has
occurred, as of any date an amount equal to the sum of (x) 2.0% of the Aggregate
Loan Balance on such date and (y) an amount equal to the sum of the Green Loan
Reserve Percentage of the Loan Balance for each Pledged Loan which is a Green
Loan multiplied by the applicable Advance Rate on such date, and (ii) on and
after the first Payment Date following the occurrence of an Amortization Event,
the lesser of (x) 0.25% of the Notes Principal Amount as of the date on which
the Amortization Event occurred and (y) 50% of the Notes Principal Amount as of
such Payment Date before taking into account any distributions of principal on
such Payment Date.


“Revolving Credit Agreement” shall mean the Credit Agreement dated as of May 22,
2013 among Wyndham Worldwide, as borrower, the lenders party to the agreement
from time to time, JPMorgan Chase Bank, N.A., as syndication agent, The Bank of
Nova Scotia, Deutsche Bank Securities Inc., The Royal Bank of Scotland PLC,
Credit Suisse AG, Cayman Islands Branch, Compass Bank, U.S. Bank National
Association and SunTrust Bank as co-documentation agents, and Bank of America,
N.A., as administrative agent, as amended from time to time in accordance with
the terms thereof.
SECTION 2.    Addition of Definitions. Section 1.1 of the Original Indenture is
hereby amended by adding the following definitions thereto in the appropriate
alphabetical order:
“August 2013 Amendment Effective Date” shall mean August 29, 2013.
“August 2013 NPA Amendment” shall mean the Fourth Amendment to Amended and
Restated Note Purchase Agreement dated as of August 29, 2013 which amends the
Note Purchase Agreement.
“Shell Loans” shall mean Pledged Loans which were originated by a Shell
Originator.

3



--------------------------------------------------------------------------------




“Shell Originator” shall mean SVC-Americana, LLC, an Arizona limited liability
company, SVC-Hawaii, LLC, a Hawaii limited liability company, and SVC-West, LLC,
a California limited liability company and their respective successors and
assigns.
SECTION 3.     Deletion of Definitions. Section 1.1 of the Original Indenture is
hereby amended by deleting in their entirety the definitions of the terms
“Consolidated Interest Coverage Ratio,” “Consolidated Leverage Ratio,”
“Estimated Fees,” “Reported EBITDA” and “Rolling Period.”
SECTION 4.    Amendment to Section 1.2. Section 1.2(a) of the Original Indenture
is hereby amended by deleting the term “August 2012 Amendment Effective Date”
therein, and inserting “August 2013 Amendment Effective Date” in lieu thereof.
SECTION 5.    Amendment to Section 2.16(a). Section 2.16(a) of the Original
Indenture is hereby amended and restated to read in its entirety as follows:
The Trustee shall pay all amounts paid to or deposited with it for payment (x)
to any Purchaser Group to the account or accounts so specified by the related
Funding Agent and (y) to any Non-Conduit Committed Purchaser to the account or
accounts so specified by such Non-Conduit Committed Purchaser; provided that
unless the Trustee has received other instructions from a Funding Agent or
Non-Conduit Committed Purchaser, such account or accounts for each Purchaser
Group or each Non-Conduit Committed Purchaser shall be deemed to be those
indicated under “Account for Payment” (i) under such Purchaser’s signature to
the Note Purchase Agreement as amended and supplemented from time to time and
provided to the Trustee or (ii) if applicable, as provided in a Purchaser
Assignment and Assumption Agreement and provided to the Trustee or provided by a
Purchaser Group added under the provisions of Section 2.3(d) of the Note
Purchase Agreement, as provided to the Trustee in writing at the time of such
addition.
SECTION 6.    Amendment to Section 2.19. Section 2.19 of the Original Indenture
is hereby amended by the addition of the following provision (d) at the end of
such section which provision (d) shall read in its entirety as follows:
(d)     Notwithstanding any of the foregoing to the contrary, the Issuer shall
on the August 2013 Amendment Effective Date redeem in whole the Series 2008-A
Note held by the Exiting Purchaser Group (as defined in Section 6(e) of the
August 2013 NPA Amendment) upon presentation of such Series 2008-A Note to the
Trustee for payment and cancellation. The redemption price shall be equal to
$29,129,657.46 representing the full principal amount then outstanding and
without any premium and without any accrued interest, and receipt of such
redemption price by the Exiting Purchaser Group shall constitute full payment
and satisfaction of such Series 2008-A Note and the Trustee shall thereupon
cancel such Series 2008-A Note.


SECTION 7.    Amendment to Section 6.1(g). Section 6.1(g) is hereby amended by
adding at the end of such section a clause (4) which shall read in its entirety
as follows:

4



--------------------------------------------------------------------------------




(4)    Compliance with the foregoing provisions of this clause (g) shall not be
required with respect to Collections on Shell Loans so long as and to the extent
(i) the Obligors on such Shell Loans are directed to make payments into a
separate bank account held in the name of the Issuer for the purpose of
receiving Collections on Shell Loans for transfer to the Collection Account or
Collections on the Shell Loans are otherwise directed to be deposited into such
Issuer account, (ii) Collections deposited into such Issuer account are
transferred to the Collection Account within two Business Days following the
deposit into such Issuer account and (iii) no deposits other than Collections in
respect of the Pledged Loans will be made into such Issuer account (provided
that this provision (iii) shall not be violated if funds not constituting
Collections in respect of Pledged Loans are inadvertently deposited into the
account and are promptly segregated and removed from the account). The Issuer’s
representation in Section 3.1(w) with respect to the perfection of the security
interest in the Collateral, shall not apply to amounts in such Issuer account
until such amounts are transferred to the Collection Account.


SECTION 8.    Amendment to Section 7.11(f). Section 7.11(f) is hereby amended by
adding at the end of such section a clause (5) which shall read in its entirety
as follows:
(5)    Compliance with the foregoing provisions of this clause (f) shall not be
required with respect to Collections on Shell Loans so long as and to the extent
(i) the Obligors on such Shell Loans are directed to make payments into a
separate bank account held in the name of the Issuer for the purpose of
receiving Collections on Shell Loans for transfer to the Collection Account or
Collections on the Shell Loans are otherwise directed to be deposited into such
Issuer account, (ii) Collections deposited into such Issuer account are
transferred to the Collection Account within two Business Days following the
deposit into such Issuer account and (iii) no deposits other than Collections in
respect of the Pledged Loans will be made into such Issuer account (provided
that this provision (iii) shall not be violated if funds not constituting
Collections in respect of Pledged Loans are inadvertently deposited into the
account and are promptly segregated and removed from the account).


SECTION 9.    Amendment to Section 7.15. Section 7.15 of the Original Indenture
is hereby amended to read in its entirety as follows:
Section 7.15.     Delegation of Duties; Subservicing. (a) In the ordinary course
of business, the Servicer, including any Successor Servicer, may at any time
delegate any duties hereunder to any Person who agrees to conduct such duties in
accordance with the terms of this Indenture, and any such Person to whom such
duties have been delegated may be terminated concurrently with the termination
of the Servicer hereunder. Any such delegations shall not constitute a
resignation within the meaning of Section 7.12 of this Indenture.
Notwithstanding anything to the contrary contained herein, or in any agreement
relating to such delegations, the Servicer shall remain obligated and liable to
the Trustee, the Issuer, the Collateral Agent and the Noteholders for the
servicing and administration of the Pledged Loans in accordance with the
provisions of this Indenture

5



--------------------------------------------------------------------------------




to the same extent and under the same terms and conditions as if it alone were
servicing and administering the Pledged Loans.
(b) In addition, the Servicer may service the Pledged Loans or certain portions
of the Pledged Loans by retaining the services of a subservicer or subservicers
and by entering into subservicing agreements with such subservicers provided,
that any such subservicing agreement is not inconsistent with this Indenture.
References in this Indenture to action taken or to be taken by the Servicer
include actions taken or to be taken by any subservicer retained by the
Servicer. As part of its servicing activities hereunder, the Servicer shall
monitor the performance and enforce the obligations of each subservicer retained
by it. Subject to the terms of any subservicing Agreement, the Servicer shall
have the right to remove any subservicer retained by it at any time it considers
to be appropriate. Notwithstanding anything to the contrary contained herein, or
in any subservicing agreement, the Servicer shall remain obligated and liable to
the Trustee, the Issuer, the Collateral Agent and the Noteholders for the
servicing and administration of the Pledged Loans in accordance with the
provisions of this Indenture to the same extent and under the same terms and
conditions as if it were servicing and administering the Pledged Loans directly.
SECTION 10.    Amendment to Section 12.1. Section 12.1 of the Original Indenture
is hereby amended by (i) deleting clause (g) of such Section 12.1, (ii)
relettering clause (h) of such Section 12.1 as clause (g), (iii) deleting
clauses (i) and (j) of such Section 12.1 and (iv) adding the following clause
(h) to such Section 12.1:
(h)    so long as WCF is the Servicer, the breach by the Parent Corporation or
any of its Affiliates of any covenant under the Revolving Credit Agreement to
the extent such covenant requires compliance by the Parent Corporation or its
Affiliates with a leverage ratio, an interest coverage ratio, or a minimum
EBITDA level, whether or not such breach is waived pursuant to the terms of the
Revolving Credit Agreement,


SECTION 11.     No Other Amendments. Except as expressly amended, modified and
supplemented hereby, the provisions of the Original Indenture are and shall
remain in full force and effect.
SECTION 12.     Execution and Delivery of New Series 2008-A Note. On the August
2013 Amendment Effective Date, upon receipt of payment for such note or evidence
satisfactory to the officers of the Issuer that payment or other consideration
for the note has been received by the Issuer, the Issuer shall execute and
deliver a new Series 2008-A Note to the Trustee and direct the Trustee to
authenticate such Series 2008-A Note, register it to the Purchaser Group for
which the CS Additional Funding Agent (as defined in the August 2013 NPA
Amendment) is the Funding Agent and which includes the CS Additional Conduit (as
defined in the August 2013 NPA Amendment) as Conduit. Such Series 2008-A Note
shall be in a principal amount not to exceed $100,000,000 and shall accrue
interest from and including August 13, 2013 and shall evidence an initial
principal amount of $29,129,657.46 outstanding on the August 2013 Amendment
Effective Date subject to increase on such date as provided in the August 2013
NPA

6



--------------------------------------------------------------------------------




Amendment. Execution of this Amendment by an officer of the Issuer shall
constitute conclusive evidence that the officers of the Issuer have received
satisfactory evidence that payment or other consideration for such note has been
received by the Issuer. Upon the execution of this Amendment and the execution
of such note by the Issuer, authentication of such note by the Trustee and
delivery of such note to the purchaser thereof, such note shall be a Series
2008-A Note validly issued and outstanding under the Indenture, ranking pari
pasu with all other Series 2008-A Notes and entitled to the security and
benefits provided by the Indenture and shall be enforceable against the Issuer
in accordance with its terms.
SECTION 13.    Governing Law. This Amendment is governed by and shall be
construed in accordance with the laws of the State of New York and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.
SECTION 14.    Counterparts. This Amendment may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
SECTION 15.    Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.
SECTION 16.     Effectiveness. This Amendment shall be effective upon the date
(the “Amendment Effective Date”) that is the later of (i) the date hereof and
(ii) the first date on which each of the following conditions precedent shall
have been satisfied:
(a)    This Amendment shall have been executed and delivered by each of the
parties hereto;
(b)    The Trustee shall have received the written consent of the Required
Facility Investors, each Funding Agent, each Non-Conduit Committed Purchaser and
the Deal Agent to this Amendment;
(c)    The Trustee shall have received any Opinions of Counsel required by the
Trustee to be delivered to the Trustee; and
(d)    The August 2013 NPA Amendment shall have been executed and delivered by
each party thereto.
SECTION 17.     Notes Principal Amount.    The Issuer hereby notifies the
Trustee that on August 29, 2013 the Series 2008-A Notes shall represent the
aggregate Notes Principal Amount of $210,380,858.95 and on such date the Series
2008-A Notes shall be registered to the Purchasers in accordance with a schedule
and written instructions delivered to the Trustee by the Issuer. In addition to
the note to be executed and delivered under Section 12 of this Amendment, the
Trustee is authorized to authenticate and deliver new or replacement Series
2008-A Notes to the Purchasers in connection with the transfers occurring under
the August 2013 NPA Amendment and in accordance with the schedule and written
instructions received from the Issuer.

7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Issuer, the Servicer, the Trustee and the Collateral Agent
have caused this Indenture to be duly executed by their respective officers as
of the day and year first above written.
SIERRA TIMESHARE CONDUIT RECEIVABLES FUNDING II, LLC,
as Issuer


By:
/s/    Mark A. Johnson        

Name: Mark A. Johnson
Title: President






WYNDHAM CONSUMER FINANCE, INC.,
as Servicer


By:
/s/    Mark A. Johnson        
Name: Mark A. Johnson
Title: President





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee


By:
/s/    Jennifer C. Westberg    
Name: Jennifer C. Westberg

Title: Vice President




U.S. BANK NATIONAL ASSOCIATION, as
as Collateral Agent


By:
/s/    Tamara Schultz-Fugh             
Name: Tamara Schultz-Fugh
Title: Vice President


[Fourth Amendment – 2008-A Indenture]